UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7593


SIMON NEWMAN,

                  Petitioner - Appellant,

             v.

UNITED STATES OF AMERICA,

                  Respondent - Appellee.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg.    Irene M. Keeley,
District Judge. (1:07-cv-00121-IMK-JES)


Submitted:    February 25, 2009             Decided:   March 11, 2009


Before MOTZ, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Simon Newman, Appellant Pro Se.     Daniel W. Dickinson, Jr.,
OFFICE OF THE UNITED STATES ATTORNEY, Rita R. Valdrini,
Assistant United States Attorney, Wheeling, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Simon   Newman   appeals        the     district   court’s     order

accepting     the   recommendation     of     the     magistrate   judge     and

dismissing Newman’s complaint under the Federal Tort Claims Act,

28 U.S.C. §§ 2571–2680 (2006).            We have reviewed the record and

find no reversible error.       Accordingly, we deny Newman’s motion

to compel production of documents and affirm for the reasons

stated by the district court.              Newman v. United States, No.

1:07-cv-00121-IMK-JES (N.D. W. Va. July 22 & Aug. 13, 2008).                 We

dispense    with    oral   argument    because       the   facts   and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                     AFFIRMED




                                      2